Citation Nr: 9900714	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  96-10 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


INTRODUCTION

The veteran had honorable active-duty service from August 
1970 to March 1972 in the United States Army, with early 
release for the purpose of joining the Army National Guard.  
He served from December 1979 to November 1981 in the United 
States Navy, also with an honorable discharge.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for schizophrenia.  


REMAND

The veterans principle psychiatric diagnosis is 
schizophrenia.  His service medical records are negative for 
schizophrenia, although a report of medical history he 
completed in June 1972 for National Guard training reflects a 
history of depression or excessive worry.  The record shows 
that his problems with the law commenced in January 1973, and 
his psychiatric treatment in July 1974.  

From this summary, it is apparent that schizophrenia was not 
shown until more than one year after the veteran was 
separated from the Army.  Nonetheless, he has argued that it 
was his service in Vietnam while he was in the Army that was 
the cause of schizophrenia.  In support of his argument, he 
points to an intake note from the Will County Health 
department dated July 7, 1974 that reflects that he had been 
depressed since he was discharged from the service.  He also 
points to a March 1997 statement in support of his claim from 
a social worker at the Will County Health Department.  In 
that statement, William S. Tarbell, LCSW, indicated that It 
would be my professional opinion that your service in Vietnam 
would have developed or increased (at the very least) your 
paranoia, withdrawal, delusional thoughts.  This statement 
provides a nexus between the veterans service and the 
schizophrenia first shown more than one year later, and 
thereby renders the claim plausible.

Accordingly, the case is REMANDED for the following:

1.  The veteran should be scheduled for 
VA psychiatric examination by a Board 
certified psychiatrist, if available.  
The purpose of the examination is to 
obtain medical opinion as to whether 
there is a link between the veterans 
Army service and the development of 
schizophrenia.  The claims file and a 
copy of this remand should be carefully 
reviewed by the examiner.  After the 
examination, the psychiatrist should 
answer the following questions:  (a) Is 
it at least as likely as not that 
schizophrenia was present during service? 
and (b) Is it at least as likely as not 
that schizophrenia was caused by the 
veterans experiences in service?  If 
either of the questions cannot be 
answered without resort to speculation, 
the examiner should so state.  The 
rationale for the opinions should be set 
forth.

2. This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 
1996)(Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all 
cases that have been remanded by the 
Board and by the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


The RO should then return the case to the Board, if in order, 
after completing the usual adjudication procedures. 


		
	NANCY I. PHILLIPS	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 2 -
